An agenda for new skills and jobs (debate)
The next item is the Commission statement on the agenda for new skills and jobs.
Member of the Commission. - Mr President, today, there are 23 million unemployed people across the European Union, corresponding to an unemployment rate of about 10%.
This situation emerged as a consequence of the financial and economic crisis and we have to face dramatic consequences, but this situation did not deter the European Commission from proposing ambitious objectives in the Europe 2020 strategy, and the European Union has set ambitious targets to meet in the not too distant future.
We have a headline target for an employment rate of 75% for men and women by 2020, and today, the Commission adopted yet another flagship initiative under the Europe 2020 strategy: an 'agenda for new skills and jobs' outlining how we intend to make progress towards full employment.
It is complementary to the flagship 'Youth on the move' adopted in September. Both should contribute to reach our 2020 employment and education targets. Yes, the crisis has wiped out millions of jobs. Yes, we face increasing international competition, but that is no excuse to shy away from taking action.
On the contrary, it is a call to act and shape our future. Creating more and better jobs is in our hands. Employment policy is largely a Member State responsibility but, as EU policy makers, we in the Commission, together with the European Parliament and the social partners, must do our bit. We must enable everyone who can work to actually do so. We need to allow the workforce to generate new ideas and set up new businesses. We need to ensure that the younger generation can benefit from the social model we have developed. We need better job quality and working conditions for all employees. An agenda for new skills and jobs sets out action in four areas: functioning of labour markets; skills; job quality and working conditions; and job creation.
The agenda proposes 13 specific actions at EU level to be carried out in partnership with governments, social partners and civil society.
First, we have to make sure our labour markets function better by carrying out labour reforms that ensure the necessary flexibility and security. One of the lessons learned in the past two years is that flexicurity policies have contributed to weathering the crisis.
We now propose to discuss with Member States and social partners all components of flexicurity and how to improve them, building on the EU common principles of flexicurity.
The agenda points to flexible, but reliable, contractual arrangements, comprehensive lifelong learning, active labour market policies, and modern social security systems.
There are highly segmented labour markets in the EU where employees with permanent safe contracts coexist, and sometimes work side by side in the same workplace doing the same job, with employees who live under temporary contracts with few social safeguards and slim prospects of a permanent job.
To improve the situation and reduce existing disparities, one possible avenue for discussion offered by the agenda adopted today could be to extend the use of open-ended contractual arrangements. These would have a sufficiently long probation period and a gradual increase in protection rights, access to training, lifelong learning and career guidance for all employees.
Over time, this would allow employees to acquire full rights while firms would have sufficient, but decreasing, flexibility during the probation period, removing the inhibiting elements that often prevent employees from taking on new recruits for the long term.
Second, we need to equip people with the right skills for the jobs on the market today and in the future. We know that even now, some employers are struggling to fill vacancies because they cannot find people with the right skills.
This reveals not only that we need more skills and the right skills, but also that there are persistent mismatches in the EU labour market between available skills and needs.
In the foreseeable future, there could be even more serious shortages of workers than today - ICT practitioners, doctors, nurses, researchers, as well as people with the green skills to help us move towards a greener economy.
'New skills and jobs' proposes practical tools in this respect. We will bring more transparency on skill needs and promote better matching, namely through the EU skills panorama to help people see more easily which skills are most needed now and in the future. Commissioner Vassiliou will be able to say more about this. What is clear is that we must work closely with all relevant stakeholders to bridge the gap between education and training and the working world.
Third, we propose to improve the quality of jobs and ensure better working conditions. The EU has very ambitious legislation in this field which needs now to be reviewed. Experience with implementation tells us when and where there is room for improvement. We need to make sure the legislation works better, that it is in line with new working patterns and new technology, and that it is easier to understand and apply for people and businesses.
In practice, we propose to review the Working Time Directive and make a legislative proposal aimed at improving the implementation of the Posting of Workers Directive and we will also make proposals in the area of occupational health and safety.
In addition to reviewing EU legislation, the agenda on new skills and jobs proposes an integrated approach that includes so-called soft instruments from codes of conduct and recommendations to implementing guidelines, benchmarking and exchange of good practices.
I look forward to discussing these issues with you and I am confident that together with the European Parliament, the Member States and the social partners, we can make them work better.
Last, but certainly not least, we need to create more jobs. Job creation is needed for growth, but there are too many obstacles in the way. We propose to improve the framework conditions for job creation, especially in fast-moving and R&D-intensive sectors, by reducing the administrative burden and taxes on labour, and by helping entrepreneurs.
We also propose action to foster entrepreneurship and support people who are in the process of setting up a business or have done so recently.
In this respect, one can never reiterate too often the importance of the new micro-finance facility as a tool to help people set up their own businesses. The European Union has plenty of talent. Let us make sure that the ideas and innovations around lead to the creation of quality jobs.
Today, the Commission has presented its priorities on how to make progress towards full employment. An agenda for new skills and jobs can make a real difference if we all work together. I call on you all to play your part in moving forward in our endeavour to reach full employment in Europe.
Member of the Commission. - Mr President, I am particularly glad to present, together with Commissioner Andor, this new flagship initiative 'An agenda for new skills and jobs'. Better education and training is fundamental for equipping people with the skills they need to find work, stay in work and prepare themselves for the jobs of the future.
This is the reason why we need to invest in people and in their capacity to innovate, to create new enterprises and new jobs. Without significant and sustained investment in high skill levels and education, our economies will struggle to emerge from the crisis quickly. Skills are at the heart of Europe 2020 for smart, sustainable and inclusive growth. This is the reason why two flagship initiatives, 'Youth on the move' and 'An agenda for new skills and jobs', have important education and training as well as employment dimensions.
Today, with this initiative, we want to reflect on how education and training can contribute to reaching a 75% employment rate by 2020. Jobs occupied by highly qualified people are expected to rise by 16 million between now and 2020, while those held by low skilled workers will decline by around 12 million over the same period. There are more than 80 million adults in Europe hampered by severe deficiencies in basic skills. Urgent action is therefore needed, especially on the education side.
Firstly, we need to recognise lifelong learning as one of the crucial pillars of flexible security strategies in order to make sure that our labour market functions better, as Commissioner Andor has said. We all agree on the diagnosis. Skills can secure and improve transitions in the labour market, but lifelong learning is not yet a reality in Europe. Upgrading skills should not be a luxury for the highly qualified. It is a necessity for all. The low qualified have very few opportunities to participate in continuous training in all Member States. This should change with the joint effort of all partners, governments, employers and citizens.
Secondly, we need to provide people with the right skills for employment. Europe needs not only to upgrade the skills of people already in the labour market but also to ensure that people get, from the start, the right mix of skills to adapt and evolve in a fast-changing society. We need, firstly, to forecast better the skills needed in the labour market. With that aim in mind, we will present an EU skills panorama which will not only tell us what skills employers are looking for now but will also forecast what skills will be needed in the future. In order to prepare our young people for entering the labour market, and to adapt and work in jobs that may not even exist yet, we need to focus on education systems delivering the right mix of skills. Specific emphasis should be put on basic skills in reading, mathematics and science.
It is of the utmost importance to fight especially against low educational achievement and early school leaving. This is the reason why I decided to launch a high-level group on literacy in January. Moreover, in order to develop a knowledge-based society, we need our children to be better at science, maths and technology. But we also want to focus our effort on the acquisition of transversal skills, which are crucial for employability: for example, language skills, digital literacy or entrepreneurship, and initiative-taking skills. It is, I believe, equally important that we act in order to ensure that we develop the competences which the jobs of the future will require, for example, in renewable energy, green building, smart transport and e-health, just to name a few.
Finally, even in times of crisis and high unemployment rates, some employers are reporting difficulties in recruiting. The agenda calls, therefore, for better matching of people's skills and job opportunities and capitalising on Europe's potential. To this end, I will propose a European skills passport, which will enable citizens to record their skills in a clear and comparable way. This will build on the popular Europass CV. My last point is that neither education nor employment alone can deliver the right mix of skills.
We must seek new forms of cooperation and partnership with education and training providers, business and other stakeholders, including trade unions and public employment services.
Mr President, honourable Members, with Europe 2020, we set our targets and our aspirations. Now is the time to make progress towards our aspirations and to determine our reform strategy. The agenda for new skills and jobs explains how Europe can contribute to reaching our targets. The way out of the crisis is to develop a competitive, knowledge-based economy in Europe providing more and better jobs in Europe.
Mr President, Commissioners, although befitting Parliament's traditions, we tend to approach proposals with a helpful intention, yet critically, I must say now that I wholeheartedly welcome and support the notion just outlined. I am particularly pleased about the definition used by Commissioner Andor in connection with full employment as the target, that whoever is able to and wants to should be given the means and opportunity to work.
I also support the four main priorities: better functioning labour markets, better quality jobs, more efficient job creation policies and better working conditions, even if we see that it will not be easy to achieve them. We agree with what has been said on flexicurity, although I must say that it is indeed high time we talked about the details. We use the term frequently and interpret what it really means in a variety of ways.
In harmony with the basic principles of better legislation, we believe it is necessary to react to changing working conditions. Thus, it is justified to review the Working Time Directive, although I wish to point out that we do not feel the necessity for a new directive where the Posting of Workers Directive is concerned, but are ready to discuss implementation and the experience gained in the course of implementation and, if need be, make amendments. However, I wish to draw attention to the regulation of atypical forms of work. This means entirely new employer and employee relations in respect of both social security and other conditions, and obviously there are still many gaps in this field.
Mobility must be increased and more attention needs to be paid to the cooperation of state employment services. Finally, Mr President, I can see that time is running out, I fully agree that in a sense, low qualifications cost more than the crisis. Therefore, we must make sure, for everyone's benefit, that we continue to think in terms of appropriate and flexible training, acknowledging the possibility of formal and informal training.
Mr President, I listened to the statements by the two Commissioners with a great deal of pleasure. In times of crisis, especially acute crisis, we need a vision. These two statements give us a vision. They are ambitious. They set four objectives which I think every European citizen will want to support.
But - however nice things are, there is always a 'but' - I first of all want to raise the question of security. Flexibility and security need to go hand in hand and, in our opinion, priority needs to be given to security. The question of education and training is a very, very basic question because, as Commissioner Andor quite rightly said, not only do we need new skills, we need to send the old skills in the direction we want. There are issues relating to entrepreneurship. We must make it easier for young people to open their own business. We must make it easier for businesses to take on more people.
To close, I should like to refer to Commission Vassiliou's very nice idea: a European skills passport. That immediately puts me in mind of seconded workers and I think and ask myself: if I have a passport with exceptional skills and I come from country A and I go and work in country B, will the question of my contract of employment have been resolved? We are at your side; we shall monitor and fight with you.
on behalf of the ALDE Group. - Mr President, Commissioner, I will deal with just one of your four key priorities: stronger policies to promote job creation and demand for labour.
According to this document, recovery must be based on job-creating growth but, since the economic crisis, economic growth in Europe has been uneven and weak. As an Irish MEP, I am acutely aware of how we are being told to implement austerity measures and the real fear is that this will smother any opportunity for growth.
So my question is: will this agenda for new jobs and growth not apply to Ireland or Greece or, indeed, any country that is implementing these severe austerity measures? Where will the growth come from and, consequently, where will the jobs come from?
There are excellent ideas in this document; I am not trying to minimise them. One crucial one is how we connect our investment and research and development and innovation to the production system itself. There is an absolute necessity to lock the two together.
Proposals to engage the social economy, cooperatives, mutual societies and micro-enterprises in a sustained effort to provide employment opportunities at local level are very timely and, indeed, I believe that mobilisation at local level and on a not-for-profit basis, through mutual societies, can be a driver for sustainable development.
The promotion of entrepreneurship will allow citizens themselves to play a real part in our economic recovery. The matching of skills to jobs is crucial, but I am very concerned on many fronts, Commissioner.
Last week, I hosted a meeting in Parliament on social inclusion and mental illness and a mild-mannered lady from Austria said that politicians have to stop talking about jobs and growth - nobody believes them! I do not know about you, Commissioner, but that shook me. I am not saying that that feeling is widespread, but it is spreading, and I think that is why our words here have to be translated into action.
There is a real urgency about this and we need to start thinking outside the box. Yes to green jobs, digital jobs, but do not forget local jobs and, as I said, the promotion of a not-for-profit ethos, not as a replacement, but as a counterbalance to the profit-driven model, which right now threatens the euro and the stability of the Union.
Mr President, Mrs Vassiliou, Mr Andor, we had great expectations of the agenda for new skills and jobs. It was intended to create an impetus which would help employees in Europe to prepare for environmental change. Most importantly, after Parliament came up with a series of ideas in its resolution on green jobs, we expected the Commission to take up these ideas, develop them further and then propose specific measures which define how new jobs can be created by means of environmental change or existing jobs adapted so that they can be preserved, in order to make European industrial society greener for the benefit of the workers. What have you done instead? You have revived the old subject of flexicurity. Do you really believe that new jobs can be created by means of deregulation? We have just established that the precarious jobs are the ones which are lost during a crisis and they are the first ones to go.
All I can say here is that you are wrong if you think that a knowledge-based, sustainable economy can be developed on the basis of uncertainty and poor working conditions. Your focus is on poverty through work, instead of on increasing prosperity. However, poverty is not a good accompaniment to progress. In order to make environmental progress, we need a wide-ranging programme of education and training for all employees and, in particular, for those at lower levels. Please continue to work on this agenda and introduce the necessary improvements.
Mr President, ladies and gentlemen, I do not intend my speech to be the usual eurosceptic exercise in rhetoric but a call for the EU to start to look at the contents more than the packaging and abandon propaganda in favour of hard facts.
Now that the Lisbon Strategy has failed, the EU has come up with a new slogan 'EU 2020', but it has not actually come up with any innovative response to employment problems. The statistics bear this out: the unemployment rate in Europe stands at 9.6%, the youth unemployment rate at 20.2%. In Italy, the third net contributor to the EU budget, the situation for young people is even more dramatic, with 25.9% of young people jobless.
I would prefer a Europe where resources are not wasted in promotional campaigns, but there are efficient investments so that the training available prepares professionals for the internal market sector where there are proper job opportunities.
I would like to conclude by emphasising the importance of vocational training, a symbol of excellence in our nations. The craft sector offers employment potential and a unique wealth of knowledge that must be used to sustain the competitiveness of the European system.
(IT) Mr President, Mr Andor, Mrs Vassiliou, ladies and gentlemen, we have set ourselves the goal of identifying the needs of the job market in the coming years. This means we are speaking of the future of young Europeans, of the professions and the economies that will sustain our communities tomorrow.
For all too long, we have been wondering about the types of jobs that will be available in ten years, about how qualifications will change and about the skills required throughout the Union. We ask ourselves continually whether the education and training currently offered to European citizens will help them find a job easily.
I wonder how the Commission actually intends to go about adopting new measures to achieve the goals it has set itself. Are we sure we know all the needs of young people? Are we sure that e-learning is the solution, or can we study new and more telling forms of education and training? Only six months are left before the pilot project launched in May 2010 concludes, meaning it is already time to draw up budgets. Will the results we achieve be positive? Will they be encouraging? We must aim to train young people using European educational policies that are capable of anticipating future needs.
Not long ago, I heard a long list of things we 'have to do'. To use medical terminology, I have heard a lot about diagnosis but not a lot about the cure. We must not be content with a lot of hot air but must work with substantial ideas, as the EU 2020 strategy demands. This is the challenge that all Member States and enterprises must tackle and this is the best legacy that we can leave to our children.
(DE) Mr President, Mr Andor, Mrs Vassiliou, new skills for new jobs is a very important subject. Why is this? Because it is all about the future. It is not just about us muddling our way through the challenges that we are already aware of, such as demographic change and the economic crisis. It is also about the fact that additional qualifications will give people the opportunity to design the jobs of the future and, therefore, to make an active contribution to an innovative economy.
Mr Andor, you place a great deal of importance on the social partnership, which is a good thing. However, I would like to encourage the Commission to focus on working conditions and the physical and, above all, mental stresses of a busy working life. What use is it to society if people produce high levels of performance in the short term, but in the long term, turn into burnt-out wrecks? None at all. Therefore, the systematic evaluation of the acquis communautaire should be based on this approach and not on better regulation.
On the subject of flexicurity, I do not approve of the Commission proposal for a kind of introductory employment contract, which only offers full employment rights after a certain period of time. It seems to me rather shabby to treat young people, who are so important for our future, in this way right at the start of their professional careers. Does this mean that the Commission is more or less giving up on precarious employment relations? I would very much like to see the Commission making improvements in this area.
(DE) Mr President, Mr Andor, Mrs Vassiliou, it is true that combating unemployment and the goal of full employment together represent one of our most urgent tasks. As Mrs Harkin said, the people of Europe do not want concepts; they want concrete solutions. I would like to thank you for your initiative. There are a lot of positive approaches here which two colleagues from my group have referred to. However, I believe that some improvements are needed, because more flexibility and more mobility will not create a single new job. I would like to endorse what Mrs Schroedter said in this respect. We need good, secure jobs in Europe and the Member States and businesses must ensure that these are permanent jobs which allow people to earn a good living. This must become a general rule once again and we must work towards this on a European level and choose the right course.
In the agenda, you refer to new forms of employment contract with fewer rights for employees who are just starting their careers. You refer to these as open-ended contractual arrangements. In my view, this will not create any new jobs. Experience shows, and the Social Democratic government in Germany found this out a few years ago, that weakening employees' rights will not result in any jobs being created. Measures of this kind simply turn secure jobs into precarious jobs. We must not allow this to happen in future.
(RO) Mr President, the timing of this debate is particularly apt, with the EU economy's recovery remaining fragile and Member States still facing a depressed situation on the labour market.
This is why European society needs to become a knowledge-based society. The EU must ensure that there is a better correlation between the demand and supply for jobs and that the workforce has the necessary skills to take up the newly created jobs.
With regard to Romania, the most recent Commission monitoring report indicates that the labour market has been stable since the start of 2010. However, the recovery cannot be accompanied immediately by a reduction in unemployment. Unfortunately, young people in Romania are still one of the groups hardest hit. More than 20% of them do not have a job.
In this respect, I think that the European Commission's instrument is useful, given that its prime objective is to boost the involvement of young people in the labour market.
(SK) Mr President, if we are discussing unemployment, it is surely necessary to cry out loud about unemployment among the young, which runs at twice, and in some countries, four times the European average. I welcome the agenda presented much more than the strategy.
We must adopt specific measures to support employment and effective monitoring. We must definitely boost cooperation between national ministries of labour and education and create a long-term strategy on what the labour market will demand from potential job seekers, and not just what it demands now.
Education and training for a profession is a long-term process, and we therefore need to know what we will need in 10 years, and not just now, so that we can support the next generation. The Commissioner mentioned better education and investment in people. I fully agree with her on this. Only through greater investment in educating the young will we manage to create a competitive generation and a better European Union.
I would therefore like to call on the EU Member States not to cut education and youth budgets but, in these difficult times, to make them even stronger. Every cent more spent on education will produce a hundredfold return in a contented and strong future generation.
(DE) Mr President, the focus of these measures must be to make the best possible use of the human resources available within the European Union, rather than opting for mass immigration. In specific terms, this means developing new, long-term skills, which match the new requirements of the labour market. We need a programme of further training for those EU citizens who have interrupted their education either at school, during an apprenticeship or at university.
In addition, we need incentives for further education, retraining measures and lifelong learning. When the labour market is opened up to the countries of Eastern Europe in 2011, the EU will be obliged to take measures to protect citizens in those Member States that will be particularly affected by the opening up of the labour market. Less skilled workers and also self-employed contractors in these Member States will be the first victims of this change. I expect the Commission to provide these people with adequate protection against unemployment, cheap labour and social dumping.
(IT) Mr President, Mr Andor, Mrs Vassiliou, ladies and gentlemen, there can be no doubt that at a time of such great difficulty for the European Union, the fact of having the courage and determination to carry forward initiatives such as the one submitted by the Commissioners can only be looked on with great favour.
More targeted training, real education directed at acquiring knowledge and abilities that serve the labour market, development of young people through their training and their knowledge - which must be enriched on a daily basis - and a labour market that needs new skills, but which needs to put migratory flows to the best possible use.
The four objectives are encouraging, but there is no doubt that we must put the many instruments that the Commission has at its disposal to better use. We must be far-sighted and prudent, but by the same token, the new frontier of technology must guide our choices to ensure that the 2020 strategy is consistent with effective training and a real will to pave the way for a labour market that serves European society and, above all, young people.
(RO) Mr President, the main concern of European citizens is linked to keeping their jobs.
As a result of the economic and financial crisis, the unemployment rate has reached 10%, with the rate of youth unemployment at 20%. Young people and the over-50s are encountering difficulties in finding a job and are often forced to accept temporary labour contracts or a job below the qualifications they have obtained.
The agenda for creating new jobs and new skills must be linked to the Union's industrial policy and innovation policy. In order to maintain the Union's competitiveness, we must not only develop an innovative capacity, but also recreate the production capacity, which means creating jobs in the European Union.
An eco-efficient economy obviously requires new skills.
I wish to draw attention to the high school dropout rate. An ever growing number of young people are unable to attend a secondary school or university. Education guarantees a future for young people. This is why it is our duty to guarantee young people access to education.
Member of the Commission. - I am very happy that the fundamental principles of this flagship initiative to boost and improve employment in Europe and finally reach an ambitious target by 2020 have been welcomed. We are, of course, open to discussing the various details now and at a later stage.
I would like to address some of the points that have been discussed or perhaps even challenged in the discussion, because some of them need further explanation.
First of all, we maintain the concept of flexicurity, but this does not mean that we want to put the emphasis only on flexibility, in which case we would use this concept the way it was used before.
I would like to give you some examples where there is clearly a reflection of the current times and a reflection of the new challenges.
We are definitely making this initiative more age-conscious, and when we speak about lifelong learning, we want to put a greater emphasis on the lifelong learning opportunities of older workers, because we have to assume that active working life is becoming longer and people will have to be assisted more with career changes or career developments.
We have to have a better focus on young people, which is clearly a key consideration for Europe 2020. But a separate flagship initiative - 'Youth on the move' - already exists, where most of the initiatives and strategies in connection with the young generation are outlined in very concrete terms.
Youth is the age group where we do not want to push for a greater level of flexibility, because there is already enough. There is more flexibility for young workers in Europe than in the United States. We want to facilitate more mobility, because we believe that the young generation is the one that can better take advantage of the integrated European labour market and develop their own skills and improve their competitiveness through taking advantage not only of the market itself but also of the institutions that the European Union provides.
What I spoke about was better working conditions and quality jobs. I regret that Ms Schroedter did not understand it perfectly. We want to address segmentation as a major challenge of the current European labour market, and we put forward a very concrete example: the open-ended contract, which can help. It is not about removing people from permanent contracts, it is helping those who, so far, only had a chance to have a short-term or fixed-term contract, to have an open-ended one and build up their rights. This will help, to some extent, to provide more jobs, but it will definitely help to provide more rights. This is also very important if we want to speak about quality jobs.
When we speak about investing in human capital, we should not forget that the European Social Fund is there to support all these initiatives in all Member States, and we hope that it will remain a robust instrument of the EU in supporting all these initiatives on employment and social inclusion.
These are initiatives for 10 years and for all Member States. It is not about addressing short-term emergency financial situations in certain Member States. We cannot assume that all the 10 years will be spent amidst financial emergencies. This is obviously not a policy that can be so specific as to address this situation, but it does apply to Greece and to Ireland.
It is clear that Greece is one of the countries where more flexibility could help to boost the business investment climate, as is the case with Spain. Ireland is a country which could rebalance competitiveness factors and have a greater focus on investing in skills and education, as opposed to other sources of competitiveness that have been extensively used recently.
We must, of course, pay attention to the very critical situation we are in at this moment, and maybe next year there will be little chance of increasing the level of employment. But we also have to look at the overall picture, which will start to improve from the first half of next year, because the major economies driving the recovery forward are already experiencing job growth. We believe that, despite the disturbances in the financial sector, this process will continue and the European policies which we have put forward, although not being able to micromanage job creation in the Member States, will create the right framework and provide guidance for the Member States to continue working towards full employment.
The debate is closed.
Written statements (Rule 149)
The current economic crisis and structural factors such as globalisation, technological progress, an ageing population and the move towards a low carbon economy have highlighted the need to adapt European employment policies and made EU institutions devise relevant solutions for tackling the rise in unemployment and fighting poverty. Indeed, the Commission's initiative as part of the EU 2020 strategy offers a response from the European Union to the challenges raised by the current economic climate and the economic and social changes taking place on the labour market. I wish to emphasise how important it is to achieve the two objectives mentioned by the Commission in this initiative. These are to exit the economic crisis using skills improvement as a tool for doing this and to guarantee the European economy's long-term competitiveness by anticipating future needs and ensuring a harmonious balance between the supply and demand for skills on the labour market. Europe needs to increase its competitiveness in an ever-growing global competitive environment. Skills provide the key to exiting the crisis and enabling Europe's citizens to improve their standard of living. I welcome this initiative which encourages the exchange of information and the involvement of Member States in discussions aimed at identifying solutions or practices conducive to creating new jobs.
The European Union has very ambitiously committed to increasing employment by as much as 75% over the coming decade. In order for this to become a reality, we must take concrete measures both at EU and national levels. I feel that it is particularly important to enhance social partnership and social dialogue with specific measures at all levels - EU, national, regional, sectoral and company. Secondly, employees' skills and qualifications must be improved continually and must satisfy the needs of the labour market. Therefore, it is necessary to bring the general, vocational and higher education systems closer to the needs of the labour market. We are constantly hearing that there need to be more jobs, but how can they be created? There must be a specific mechanism providing incentives and certain tax incentives to create jobs for young people and the elderly. Furthermore, it is necessary to analyse the impact of micro-finance instruments on the labour market and to allow more flexibility to use money from the European Social Fund. I really hope that an agenda for new skills and jobs would provide concrete results for people in our countries.
in writing. - According to the joint statement of the November EU-US summit, job creation is a priority in the Euroatlantic context. The Commission should be alert, however, to the increasing phenomenon of external migration that is being recorded in Greece; young, skilled and highly skilled members of the labour force are emigrating to Canada, Australia and the Emirates. It seems that the same process has started in Ireland, as well. On the other hand, Germany has announced that it needs skilled labour. There is no reason for Germany to import such labour from third countries. It could collaborate with the southern Member States to employ a skilled European labour force. Is the Commission willing to initiate a sensible employment policy among the Member States supporting the European labour market with a European labour force?